Opinion issued February 28, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-01021-CV
                            ———————————
 ANDREW GOMES AND NATIONAL INTERVENTIONAL RADIOLOGY
               PARTNERS, PLLC, Appellants
                                        V.
                        MARISOL SURIANO, Appellee



                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-51076


                          MEMORANDUM OPINION

      The parties, representing that they have settled the matter and agreed to

voluntarily dismiss the appeal, have filed a joint motion to voluntarily dismiss the
appeal. See TEX. R. APP. P. 42.1(a). No opinion has issued. See TEX. R. APP. P.

42.1(c).

      Accordingly, we grant the parties’ motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a); 43.2(f). We dismiss any other pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                        2